DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto’006 (US 2016/0019006), and further in view of Murakami’661 (US 2004/0145661).
    With respect to claim 1, Matsumoto’006 teaches an information processing apparatus (Fig.1, item 10), comprising circuitry (Fig.1, item 32) configured to display a first image (Fig.10, item 172), a second image (Fig.10, item 174). 
     Matsumoto’006 does not teach displaying a difference image indicating difference between the first image and the second image, and types of the difference. 
     Murakami’661 teaches displaying a difference image indicating difference between the first image and the second image (paragraph 162), and types of the difference [as shown in Fig.5, the difference image 505 provides the different objects (the type of difference) between two images].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto’006 according to the teaching of Murakami’661 to display a difference image indicating the difference between the first image and the second image because this will allow the difference between two image to be identified more effectively.
     With respect to claim 2, which further limits claim 1, Matsumoto’006 does not teach wherein the difference image displayed by the circuitry indicates the difference in one of the types of the difference that is selected.  
     Murakami’661 teaches wherein the difference image displayed by the circuitry indicates the difference in one of the types of the difference that is selected [as shown in Fig.5, the difference image 505 provides the different objects (the type of difference) between two images].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto’006 according to the teaching of Murakami’661 to display a difference image indicating the difference between the first image and the second image because this will allow the difference between two image to be identified more effectively.
     With respect to claim 3, which further limits claim 1, the combination of Matsumoto’006 and Murakami’661 does not teach wherein the difference image displayed by the circuitry indicates the difference between the first image and the second image in different colors for the types of the difference, respectively. 
     Since Matsumoto’006 has suggested that the difference between two images including different color (Fig.10) and Murakami’661 has suggested to display the generated difference image to indicate the difference between two images (Fig.5, item 505), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to generate a difference image to indicate the different colors between the first image and the second image when colors of the first image and the second image are different (wherein the difference image displayed by the circuitry indicates the difference between the first image and the second image in different colors for the types of the difference, respectively) because this will allow the different colors between the first image and the second image to be identified more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto’006 and Murakami’661 to generate a difference image to indicate the  different colors between the first image and the second image when colors of the first image and the second image are different (wherein the difference image displayed by the circuitry indicates the difference between the first image and the second image in different colors for the types of the difference, respectively) because this will allow the different colors between the first image and the second image to be identified more effectively.
     With respect to claim 4, which further limits claim 1, Matsumoto’006 does not teach wherein the difference image displayed by the circuitry indicates a part where the difference occurs for each of the types of the difference.  
     Murakami’661 teaches wherein the difference image displayed by the circuitry indicates a part where the difference occurs for each of the types of the difference [as shown in Fig.5, the difference image 505 provides the different objects (the type of difference) between two images].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto’006 according to the teaching of Murakami’661 to display a difference image indicating the difference between the first image and the second image because this will allow the difference between two image to be identified more effectively.
     With respect to claim 7, which further limits claim 1, Matsumoto’006 does not teach wherein the circuitry displays only a part where the difference between the first image and the second image occurs.  
     Murakami’661 teaches wherein the circuitry displays only a part where the difference between the first image and the second image occurs [as shown in Fig.5, the difference image 505 provides the different objects (the type of difference) between two images].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto’006 according to the teaching of Murakami’661 to display a difference image indicating the difference between the first image and the second image because this will allow the difference between two image to be identified more effectively.
     With respect to claim 10, it is a method claim that claims how the information processing apparatus of claim 1 to provide difference image of two images.  Claim 10 is obvious in view of Matsumoto’006 and Murakami’661 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an information processing apparatus to provide difference image of two images, the process (method) to provide difference image of two images is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to provide difference image of two images.
     With respect to claim 11, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 11 claims how the information processing apparatus of claim 1 to provide difference image of two images.  Claim 11 is obvious in view of Matsumoto’006 and Murakami’661 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto’006 (US 2016/0019006), Murakami’661 (US 2004/0145661) and further in view of Lee’950 (US 2010/0185950).
     With respect to claim 5, which further limits claim 1, the combination of Matsumoto’006 and Murakami’661 does not teach wherein the circuitry alternately displays the first image and the second image at certain time intervals, to display the difference image.  
     Lee’950 teaches to display the image according to the designated time intervals (Fig. 4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto’006 and Murakami’661 according to the teaching of Lee’950 to display the first image and the second image at certain time intervals, to display the difference image because this will allow the difference between the first image and the second image to be identified more effectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto’006 (US 2016/0019006), Murakami’661 (US 2004/0145661), Lee’950 (US 2010/0185950) and further in view of Uchiyama’936 (US 2004/0041936).
     With respect to claim 6, which further limits claim 5, the combination of combination of Matsumoto’006, Murakami’661 and Lee’950 does not teach wherein the circuitry displays the difference image as being superimposed either one of the first image and the second image.  
     Uchiyama’936 teaches to superimpose two images to generate another image (Fig.6).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Matsumoto’006, Murakami’661 and Lee’950 according to the teaching of Uchiyama’936 to superimpose the generated difference image to the first image and/or the send image because this will allow a user to identify the difference between the first image, the second image and difference image to be identified more effectively.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto’006 (US 2016/0019006), Murakami’661 (US 2004/0145661), and further in view of Yamane’958 (US 2018/0356958).
     With respect to claim 8, which further limits claim 1, the combination of Matsumoto’006 and Murakami’661 does not teach wherein the circuitry displays another difference image indicating another difference between the first image and the second image, said another difference being similar in degree of difference to the difference between the first image and the second image.  
     Yamane’958 teaches wherein the circuitry displays another difference image indicating another difference between the first image and the second image, said another difference being similar in degree of difference to the difference between the first image and the second image (Fig.9).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto’006 and Murakami’661 according to the teaching of Yamane’958 to generate the difference images between a first image and a second image according to different parameters and settings because this will allow a user to identify the difference between the first image and the second image to be identified more effectively.
     With respect to claim 9, which further limits claim 8, the combination of Matsumoto’006 and Murakami’661 does not teach wherein the difference image displayed by the circuitry in response to a selection of a particular type of difference from the types of the difference indicates the difference of the particular type of difference between the first image and the second image, and said another difference image has difference similar in degree of difference to the difference of the particular type of difference between the first image and the second image.  
     Yamane’958 teaches wherein the difference image displayed by the circuitry in response to a selection (Fig.12, items 921 and 922) of a particular type of difference from the types of the difference indicates the difference of the particular type of difference between the first image and the second image, and said another difference image has difference similar in degree of difference to the difference of the particular type of difference between the first image and the second image (Fig.12).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto’006 and Murakami’661 according to the teaching of Yamane’958 to generate the difference images between a first image and a second image according to different parameters and settings because this will allow a user to identify the difference between the first image and the second image to be identified more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Ikeda’199 (US 2020/0111199) discloses an image inspection apparatus includes an image reader that reads an original image formed on a recording material based on a print job and generates a read image, and a hardware processor that analyzes the read image and performs an image inspection, wherein the hardware processor: acquires the read image from the image reader, detects an edge from the read image, and excludes a region near the edge from a target of the image inspection; performs a predetermined filter process on the read image after the exclusion process to generate a first reference image compares the read image after the exclusion process with the first reference image to generate a first comparison image; and binarizes the first comparison image using a predetermined threshold to detect points where a specific abnormality has occurred, and outputs a detection result.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674